—In a proceeding pursuant to CPLR article 75 for a temporary stay of arbitration of an underinsured motor vehicle claim, Nirit Rosenfarb appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated April 11, 2002, which, in effect, granted the petition.
Ordered that the order is reversed, on the law and as a matter of discretion, with costs, the petition is denied, and the proceeding is dismissed.
The Supreme Court improvidently exercised its discretion in granting the petition for a temporary stay of arbitration. The *479record indicates that the insurance carrier had ample time to seek discovery of the insured, Nirit Rosenfarb, as provided for in the underlying insurance policy, but that it unjustifiably failed to do so in that time (see Matter of lnterboro Mut. Indent. Ins. Co. v Noel, 265 AD2d 557 [1999]; Matter of Liberty Mut. Ins. Co. v DeCaro, 244 AD2d 487 [1997]). Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.